DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Reference characters “212” and “204” are both labeled as the face engaging portion (paragraphs 0036 and 0038).
Reference characters “312” and “304” are both labeled as the face engaging portion (paragraphs 0036 and 0038).
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  
The phrase “each end” should be changed to --each of the opposing ends-- to maintain consistency with Claim 7 (Claim 10, Line 2).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-10, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 10,357,626).


Regarding Claim 1, Baker discloses a respiratory mask (24, Fig 4), comprising: a mask body (body of 24, Fig 4) having a face-engaging portion (24a, Fig 4; 24a engages face 20, Fig 4); at least one retaining member (23, Fig 4; 23 has a portion/member retaining 23 on 24 and a portion/member engaging 10, Fig 4) connected to the mask body (23 connected to 24, Fig 4), the at least one retaining member including at least one engaging member (portion of 23 engaging with 10, Fig 4; mask may include tab-receiving portions such as flexible retainer clips, snaps, portions of hook-and-loop fastener arrangement, clamping portions, or other mechanical fasteners or fastener portions that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65; the hooks on the 23 are the engaging members) for receiving a liner (10, Fig 4) and tethering the liner to the respiratory mask to generally overlie the face-engaging portion (flexible liner that is placed between the nose and/or mouth of wearer, and a respirator mask, tabs or projections extend outwardly from liner and facilitate alignment and positioning of liner relative to mask, Column 1, Lines 30-40; mask may include tab-receiving portions such as flexible retainer clips, snaps, portions of hook-and-loop fastener arrangement, clamping portions, or other mechanical fasteners or fastener portions that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65).
Regarding Claim 4, Baker discloses the at least one retaining member includes a flexible elongated body (mask may include tab-receiving portions such as flexible retainer clips and portions of hook-and-loop fastener arrangement, Column 3, Lines 45-65; flexible retainer clips are inherently elongated to clip on to the liner; hook-and-loop fastener arrangements are inherently elongated and are well known to be flexible strips).
Regarding Claim 5, Baker discloses the at least one engaging member includes a hook (mask may include tab-receiving portions such as portions of hook-and-loop fastener arrangement, or other mechanical fasteners or fastener portions that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65).
Regarding Claim 6, Baker discloses the at least one engaging member includes a clip (mask may include tab-receiving portions such as flexible retainer clips, clamping portions, or other mechanical fasteners or fastener portions that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65).
Regarding Claim 7, Baker discloses a retaining member (23, Fig 4; 23 has a portion/member retaining 23 on 24 and a portion/member engaging 10, Fig 4) for use with a respiratory mask (24, Fig 4), comprising: a flexible elongated body (mask may include tab-receiving portions such as flexible retainer clips and portions of hook-and-loop fastener arrangement, Column 3, Lines 45-65; flexible retainer clips are inherently elongated to clip on to the liner; hook-and-loop fastener arrangements are inherently elongated and are well known to be flexible strips) having a central portion (central portion of 23, Fig 4) and opposing ends on either side of the central portion (each edge/end of the hook-and-loop fastener strip of 23 are opposite of each other, Fig 4), the body having a bottom surface (bottom surface of 23, Fig 4) arranged to be attached to the respiratory mask (bottom surface of 23 is attached to 10, Fig 4); and at least one engaging member (portion of 23 engaging with 10, Fig 4; mask may include tab-receiving portions such as flexible retainer clips, snaps, portions of hook-and-loop fastener arrangement, clamping portions, or other mechanical fasteners or fastener portions that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65; the hooks on the 23 are the engaging members) extending from the body for receiving a liner (10, Fig 4) and tethering the liner to the respiratory mask (flexible liner that is placed between the nose and/or mouth of wearer, and a respirator mask, tabs or projections extend outwardly from liner and facilitate alignment and positioning of liner relative to mask, Column 1, Lines 30-40; mask may include tab-receiving portions such as flexible retainer clips, snaps, portions of hook-and-loop fastener arrangement, clamping portions, or other mechanical fasteners or fastener portions that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65).
Regarding Claim 8, Baker discloses the at least one engaging member includes at least one hook (mask may include tab-receiving portions such as portions of hook-and-loop fastener arrangement, or other mechanical fasteners or fastener portions that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65).
Regarding Claim 9, Baker discloses the at least one engaging member includes at least one clip (mask may include tab-receiving portions such as flexible retainer clips, clamping portions, or other mechanical fasteners or fastener portions that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65).
Regarding Claim 10, Baker discloses the at least one engaging member includes an engaging member provided at each end of the body (mask may include tab-receiving portions such as portions of hook-and-loop fastener arrangement, or other mechanical fasteners or fastener portions that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65; the hooks cover the entire surface of 23 including the ends/edges of 23).
Regarding Claim 13, Baker discloses a liner (10, Figs 1-4) for use with a respiratory mask (24, Fig 4) having a face-engaging portion (24a, Fig 4; 24a engages face 20, Fig 4) and a retaining member (23, Fig 4; 23 has a portion/member retaining 23 on 24 and a portion/member engaging 10, Fig 4), comprising: a liner body (body of 10, Figs 1-4) constructed from an absorbent material (12 may be woven fabric made of blend of natural fibers such as cotton, Column 4, Lines 60-67; desirable material properties may include moisture-wicking, absorbency, and resistance to mold, Column 5, Lines 1-10), the liner body having an outer edge (14, Figs 1-2), an inner edge (28, Figs 1-2), and an opening (16a and 16b, Figs 1-2) bounded by the inner edge (16a and 16b are surrounded by 28, Figs 1-2), wherein when the liner is positioned between the face-engaging portion and a face of a user (flexible liner that is placed between the nose and/or mouth of wearer, and a respirator mask, tabs or projections extend outwardly from liner and facilitate alignment and positioning of liner relative to mask, Column 1, Lines 30-40), an extending portion (18, Figs 1-2) of the liner body is defined which extends outwardly beyond the face-engaging portion (tabs projecting outwardly beyond gasket portion 24a, Column 3, Lines 1-10), the extending portion including at least one aperture for engaging the retaining member to tether the liner to the respiratory mask (tabs 18 cooperate with mask to provide visual indication of proper alignment of liner along mask, tabs 18 may include an attachment element in the form of adhesive, hook and loop fastener, magnet, snap button, a hook that engages a hook receiving portion, a loop of material such as elastic or string that engages hook on mask, or the like, Column 3, Lines 45-67; loops of hook and loop fastener, snap buttons, and loop of material such as elastic or string have apertures).
Regarding Claim 14, Baker discloses the at least one aperture includes a first pair of spaced apertures in the extending portion adjacent a first end of the liner (top tabs 18 which are closest to top end of 10, Figs 1-2; tabs 18 cooperate with mask to provide visual indication of proper alignment of liner along mask, tabs 18 may include an attachment element in the form of adhesive, hook and loop fastener, magnet, snap button, a hook that engages a hook receiving portion, a loop of material such as elastic or string that engages hook on mask, or the like, Column 3, Lines 45-67; loops of hook and loop fastener, snap buttons, and loop of material such as elastic or string have apertures).
Regarding Claim 15, Baker discloses the at least one aperture includes a first pair of spaced apertures in the extending portion adjacent a first end of the liner (top tabs 18 which are closest to top end of 10, Figs 1-2; tabs 18 cooperate with mask to provide visual indication of proper alignment of liner along mask, tabs 18 may include an attachment element in the form of adhesive, hook and loop fastener, magnet, snap button, a hook that engages a hook receiving portion, a loop of material such as elastic or string that engages hook on mask, or the like, Column 3, Lines 45-67; loops of hook and loop fastener, snap buttons, and loop of material such as elastic or string have apertures) and a second pair of spaced apertures in the extending portion adjacent a second end of the liner (bottom tabs 18 which are closest to bottom end of 10, Figs 1-2; tabs 18 cooperate with mask to provide visual indication of proper alignment of liner along mask, tabs 18 may include an attachment element in the form of adhesive, hook and loop fastener, magnet, snap button, a hook that engages a hook receiving portion, a loop of material such as elastic or string that engages hook on mask, or the like, Column 3, Lines 45-67; loops of hook and loop fastener, snap buttons, and loop of material such as elastic or string have apertures).
Regarding Claim 16, Baker discloses the extending portion includes at least one tab extending outwardly from the outer edge of the liner body (tabs 18, Figs 1-2), wherein the at least one aperture is provided in the at least one tab (tabs 18 cooperate with mask to provide visual indication of proper alignment of liner along mask, tabs 18 may include an attachment element in the form of adhesive, hook and loop fastener, magnet, snap button, a hook that engages a hook receiving portion, a loop of material such as elastic or string that engages hook on mask, or the like, Column 3, Lines 45-67; loops of hook and loop fastener, snap buttons, and loop of material such as elastic or string have apertures).
Regarding Claim 17, Baker discloses the liner body includes a notch at one end thereof (notches at each ends of the tabs 18 near 14a, Figs 1-2).
Regarding Claim 18, Baker discloses a kit (apparatus of Fig 4) for use with a respiratory mask (24, Fig 4), comprising: at least one liner (10, Fig 4) including a liner body (body of 10, Fig 4) constructed from an absorbent material (12 may be woven fabric made of blend of natural fibers such as cotton, Column 4, Lines 60-67; desirable material properties may include moisture-wicking, absorbency, and resistance to mold, Column 5, Lines 1-10), the liner body having an outer edge (14, Figs 1-2), an inner edge (28, Figs 1-2), and an opening (16a and 16b, Figs 1-2) bounded by the inner edge (16a and 16b are surrounded by 28, Figs 1-2); and at least one retaining member (23, Fig 4; 23 has a portion/member retaining 23 on 24 and a portion/member engaging 10, Fig 4) arranged to be connected to the respiratory mask (23 connected to 24, Fig 4), the at least one retaining member including at least one engaging member (portion of 23 engaging with 10, Fig 4; mask may include tab-receiving portions such as flexible retainer clips, snaps, portions of hook-and-loop fastener arrangement, clamping portions, or other mechanical fasteners or fastener portions that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65; the hooks on the 23 are the engaging members) for receiving the liner and tethering the liner to the respiratory mask (flexible liner that is placed between the nose and/or mouth of wearer, and a respirator mask, tabs or projections extend outwardly from liner and facilitate alignment and positioning of liner relative to mask, Column 1, Lines 30-40; mask may include tab-receiving portions such as flexible retainer clips, snaps, portions of hook-and-loop fastener arrangement, clamping portions, or other mechanical fasteners or fastener portions that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65).
Regarding Claim 19, Baker discloses the at least one engaging member includes a hook (mask may include tab-receiving portions such as portions of hook-and-loop fastener arrangement, or other mechanical fasteners or fastener portions that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65) and the liner body includes at least one aperture arranged to be received by the hook (tabs 18 cooperate with mask to provide visual indication of proper alignment of liner along mask, tabs 18 may include an attachment element in the form of adhesive, hook and loop fastener, magnet, snap button, a hook that engages a hook receiving portion, a loop of material such as elastic or string that engages hook on mask, or the like, Column 3, Lines 45-67; loops of hook and loop fastener, snap buttons, and loop of material such as elastic or string have apertures).
Regarding Claim 20, Baker discloses the at least one engaging member includes a clip (mask may include tab-receiving portions such as flexible retainer clips, clamping portions, or other mechanical fasteners or fastener portions that engage the tabs, or that engage an attachment element disposed or positioned along the tab, Column 3, Lines 45-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Baker (US 10,357,626) or, in the alternative, under 35 U.S.C. 103 as obvious over Baker (US 10,357,626) as applied to Claim 1 in view of Salem (US 2006/0000476).
Regarding Claim 2, Baker discloses the claimed invention of Claim 1. Baker also discloses mask may include tab-receiving portions such as flexible retainer clips, snaps, portions of hook-and-loop fastener arrangement, clamping portions, or other mechanical fasteners or fastener portions that engage the tabs, or that engage an attachment element disposed or positioned along the tab (Column 3, Lines 45-65).  Though Baker does not explicitly disclose the at least one retaining member is removably attached to the mask body, the use of hook-and-loop fastener arrangements are well-known to be placed on the mask via adhesive which would make the hook-and-loop fastener arrangements to be removably attachable from the mask body.
In the alternative, Baker fails to disclose the at least one retaining member is removably attached to the mask body.
However, Salem, of the same field of endeavor, teaches a ventilation mask system (Abstract) including at least one retaining member (513 and 515, Figs 5A and 5B) is removably attached (the retaining strips are preferably fastened to the mask using adhesive, paragraph 0027) to the mask body (body of 501, Figs 5A and 5B) since this is a well-known way of attaching hook-and-loop fasteners to the mask (paragraph 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hook-and-loop fasteners stick to the mask via adhesive, as taught by Salem, since this is a well-known way of attaching hook-and-loop fasteners to the mask (Salem: paragraph 0027).  Hook-and-loop fasteners are well-known for being stuck onto things via adhesive.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 10,357,626) as applied to Claim 7 in view of Salem (US 2006/0000476).
Regarding Claim 11, Baker discloses the claimed invention of Claim 7.  Baker also discloses liners 10 may be sized and shaped accordingly due to respirator masks being sized and shaped to accommodate just portions of the wearer’s nose or both nose and mouth (Column 4, Lines 10-20).  Baker fails to disclose the central portion is narrower than the opposing ends.
However, Salem, of the same field of endeavor, teaches a ventilation mask system (Abstract) including the central portion (central portion of 515, Fig 5B; see annotated drawing of Fig 5B below) is narrower (as shown in annotated drawing of Fig 5B below, the edges of the central portion is narrower in distance than the edges of the opposing ends due to the curved shape of 515) than the opposing ends (sharp ends of 515, Fig 5B; see annotated drawing of Fig 5B below) to allow easy adjustment of positioning and tension of a hook-and-loop component (paragraph 0009) and since it is well known to use a single strip or multiple strips to secure components (paragraph 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hook and loop fasteners to be of a larger strip size or a single strip, as taught by Salem, to allow easy adjustment of positioning and tension of a hook-and-loop component (Salem: paragraph 0009) and since it is well known to use a single strip or multiple strips to secure components (Salem: paragraph 0032).  This advantage allows the hook-and-loop fasteners to cover more area on the mask which allows the mask to adapt to multiple types of liners of different sizes and shapes.  It also makes adjustment of the liner easier in case the liner might be too loose on the mask.  Furthermore, reducing the number of hook-and-loop fasteners involved saves materials and manufacturing costs.


    PNG
    media_image1.png
    503
    704
    media_image1.png
    Greyscale

Regarding Claim 12, Baker discloses the claimed invention of Claim 7.  Baker also discloses liners 10 may be sized and shaped accordingly due to respirator masks being sized and shaped to accommodate just portions of the wearer’s nose or both nose and mouth (Column 4, Lines 10-20).  Baker fails to disclose the central portion includes a marker for identifying a center of the body.
However, Salem, of the same field of endeavor, teaches a ventilation mask system (Abstract) including the central portion (central portion of 515, Fig 5B) includes a marker (curve of 515, Fig 5B) for identifying a center of the body (curve of 515 identifies the center of 515 since the apex of the curve shows where the center of 515 is, Fig 5B; see annotated drawing of Fig 5B below) to allow easy adjustment of positioning and tension of a hook-and-loop component (paragraph 0009) and since it is well known to use a single strip or multiple strips to secure components (paragraph 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hook and loop fasteners to be of a larger strip size or a single strip, as taught by Salem, to allow easy adjustment of positioning and tension of a hook-and-loop component (Salem: paragraph 0009) and since it is well known to use a single strip or multiple strips to secure components (Salem: paragraph 0032).  This advantage allows the hook-and-loop fasteners to cover more area on the mask which allows the mask to adapt to multiple types of liners of different sizes and shapes.  It also makes adjustment of the liner easier in case the liner might be too loose on the mask.  Furthermore, reducing the number of hook-and-loop fasteners involved saves materials and manufacturing costs.

    PNG
    media_image2.png
    501
    704
    media_image2.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 10,357,626) as applied to Claim 1 in view of Nashed (US 2008/0295845).
Regarding Claim 3, Baker discloses the claimed invention of Claim 1.  Baker also discloses a hook that engages a hook receiving portion, a loop of material such as elastic or string that engages hook on mask, or the like (Column 3, Lines 45-67).  Baker fails to disclose the at least one retaining member is integrally formed with the mask body.
However, Nashed, of the same field of endeavor, teaches a respiratory face mask (Abstract) including at least one retaining member (26 and 24, Figs 2-3) is integrally formed (riser posts 24, 26 define extremely compact and effective fastening “hooks”, riser posts 24, 26 can be formed integrally and is conventionally molded as will be appreciated by those of ordinary skill in the art, paragraph 0041) with the mask body (14, Figs 2-3) since these are conventional molding techniques to make hooks integral to the mask (paragraph 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hooks be integral to the mask body, as taught by Nashed, since these are conventional molding techniques to make hooks integral to the mask (Nashed: paragraph 0041).  Nashed shows that it is known to make integral hooks on the outside of the mask.  Making the hooks integral also reduces costs by manufacturing the mask all in one piece.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
Valentino et al. (US 2017/0361039) shows hook-and-loop fasteners in the form of long strips.
D’Souza et al. (US 2010/0108072) shows different mechanisms for attaching a cushion to a frame assembly.
Rutan (US 2015/0352307) shows a liner with apertures that are placed over nasal prongs, the nasal prongs holding the liner in place.
Davidson et al. (US 2012/0204881) shows a liner/pad with apertures that is held in place by structures of the mask.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785